Citation Nr: 1208012	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as a residual of malaria.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for a seizure disorder, to include as a residual of malaria or exposure to Agent Orange.  In his June 2008 notice of disagreement, the Veteran clarified that he was not alleging that his seizure disorder was due to exposure to Agent Orange.  Hence, that theory of entitlement will not be addressed by the Board.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in November 2011.  A transcript of the proceeding is in the file.  At the hearing, he submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.  


REMAND

The Veteran alleges that he developed a seizure disorder in 1984 as a result of an episode of malaria or other type of parasitic illness he experienced in Vietnam.  Service treatment records do not show any evidence of a seizure disorder or post-malaria residuals.  In his June 1966 Report of Medical History, he gave a history of mumps and chronic or frequent colds.  Private medical records confirm that the Veteran was initially diagnosed with a seizure disorder in April 1984.  At the time of the initial diagnosis, the treating physician concluded that the Veteran most likely had idiopathic epilepsy.  There were no signs of toxic inflammatory or post-traumatic causes in the work-up.  In October 2006, he underwent a right anterior temporal lobectomy and amygdalohippocampectomy in an attempt to control his seizures.  
In statements as well as in testimony at a personal hearing before the undersigned Veterans Law Judge at the RO in November 2011, the Veteran reported that he was treated for a high fever for a period of approximately a week on one occasion during his tour of duty in Vietnam.  The fever broke after several days and he was returned to duty.  He did not experience any other high fevers during his service.  He also testified that he sustained a head injury that required some stitches while in service.  

In support of his claim, the Veteran submitted an April 2008 letter from a neurologist, R.S., M.D., who stated that "despite an unclear etiology, [the Veteran's] seizures were caused by his intractable febrile illness while serving in Vietnam.  Epilepsy has been proven to be a consequence of infection."  Dr. S. also noted that the Veteran's presumed illness in service was malaria, and that he was "unsure of the causative agent of [the Veteran's] [e]ncephalitis during the illness."  In an August 2008 private medical assessment, it was reported as medical history that the Veteran had "seizures secondary to Vietnam parasite or malaria, high fevers."  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006) in initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

Here, the Veteran's assertion of being treated for malaria in service is credible and he has submitted medical evidence that supports a causal relationship between the Veteran's seizure disorder and his reported in-service fever.  The April 2008 statement notes that the Veteran's fever in service was "intractable."  However, the Veteran has testified that his fever broke after less than a week and he did not experience further fevers during his tour of duty in Vietnam.  Notably, he reported that the incident occurred in December 1968 and he was discharge in February 1969.  Moreover, there is no indication in the record that the Veteran was treated in service for encephalitis and the Veteran's statements alone are not credible as he may not diagnose himself with such a disease.  Finally, neither clinician who submitted a nexus statement provided a supporting rationale or addressed the Veteran's childhood history of mumps and frequent colds.  A symptom of mumps is a high fever.  Hence, the Board finds that the medical evidence is insufficient to make a decision on the claim.  Consequently, in order to satisfy VA's duty to assist the Veteran in the development of his claim, the Board finds that a medical examination and an opinion are necessary.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate specialist (a neurologist if one is available) to obtain an opinion on the etiology of the Veteran's seizure disorder.  The examiner must review the entire claims file, including the Veteran's service treatment records showing a history of having the mumps as a child, private medical records and opinion statements, lay statements and hearing testimony.  After a thorough review of the records, the examiner should answer the following question and identify the basis upon which the opinion is based:  

Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran's seizure disorder is causally related to service, to include as a residual of an intestinal parasite, or residual of malaria with history of a one-week fever that resolved, and/or a history of a skull laceration that required stitches?  Rationale should be stated for the opinion provided.
   
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to service connection for a seizure disorder, to include as a residual of malaria.  If the benefit sought on appeal is not allowed, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

